Citation Nr: 1021228	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for residuals of right 
ankle sprain to include gouty arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had recognized service with the Philippine 
Scouts from September 1946 to May 1949.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

This issue was originally presented to the Board in 
October 2007, and again in October 2009; at both times the 
case was remanded for additional development.  The case 
has now been returned to the Board for further appellate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent evidence has not been presented of a nexus 
between a current right ankle disability and a disease or 
injury incurred during active military service.  Such a 
disability also did not manifest to a compensable degree 
within a year of service separation.


CONCLUSION OF LAW

Entitlement to service connection for residuals of right 
ankle sprain to include gouty arthritis is not warranted. 
38 U.S.C.A. §§ 1112, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from the VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Where complete notice 
is not timely accomplished, such error may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient 
to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in November 
2002 that provided information as to what evidence was 
required to substantiate the claim and the division of 
responsibilities between VA and a claimant in developing 
an appeal.  In March 2006, after the ruling in 
Dingess/Hartman v. Nicholson, a VCAA letter was sent to 
the Veteran that provided an explanation of how disability 
ratings and effective dates are established.  In July 
2009, a readjudication occurred to cure the timing error.  
In any event, the instant decision denies the Veteran's 
claim for service connection for right ankle sprain.  
Therefore, no ratings or effective dates will be assigned.  
As such, any timing deficiency here is moot.

Next, the VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting 
him in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the RO has made repeated attempts to obtain 
the Veteran's service treatment records.  The National 
Personnel Records Center (NPRC) notified VA in December 
2002 that the Veteran's service treatment records had been 
destroyed in a fire that occurred there in 1973.  In cases 
where the Veteran's service treatment records (or other 
pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of 
his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA also must provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

The Court has also held that VA's efforts to obtain 
service department records shall continue until the 
records are obtained or unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 
14 Vet. App. 39 (2000).  Because the NPRC has determined 
that the Veteran's service treatment records burned in the 
July 1973 fire, it is reasonably certain that such records 
no longer exist and further efforts to obtain them would 
be futile.  Accordingly, the Board finds that VA need not 
make further attempts to obtain the Veteran's service 
treatment records.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Although it is unfortunate that the 
Veteran's service treatment records are not available for 
review, the claims file contains the Veteran's statements 
in support of the claim, including testimony provided at a 
July 2005 hearing before a Decision Review Officer, 
private outpatient treatment records, and VA examination 
report in March 2010.  The Board concludes that no 
available outstanding evidence has been identified. 

Additionally, all the evidence in the Veteran's claims 
file has been thoroughly reviewed.  Although an obligation 
to provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have 
to be discussed).  The analysis in this decision focuses 
on the most salient and relevant evidence, and on what the 
evidence shows or fails to show with respect to the 
appeal. The Veteran must not assume that pieces of 
evidence, not explicitly discussed herein, have been 
overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be 
addressed).

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran contends that service connection is warranted 
for residuals of right ankle sprain, to include gouty 
arthritis.  Specifically, he contends that in November 
1946, during training maneuvers in the Philippines, he 
sprained his right ankle and was treated on sick-call.  He 
asserts that such injury eventually progressed into 
chronic gouty arthritis.  He also testified at a Decision 
Review Officer (DRO) hearing in July 2005 that he injured 
his right ankle in service when stepping on uneven ground, 
causing a sprain due to imbalance. 

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may also be awarded for certain disabilities, such as 
arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is 
required where a condition in service is noted but is not, 
in fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

The Veteran filed the instant claim in October 2002.

Private treatment records from February 1988 to September 
1995 show diagnoses of right ankle arthritis and 
osteoarthritis with the Veteran's symptoms including right 
ankle joint pain, swelling, tenderness, and limitation of 
the ankle joint. 

In accordance with the October 2009 Board remand, the 
Veteran was afforded a VA compensation and pension 
examination in March 2010.  The examiner noted that the 
course of symptoms since onset was intermittent with 
remissions.  The VA examiner diagnosed gouty arthritis in 
both ankles.  The examiner opined that it was not likely 
that this diagnosis was due to an injury, disease, or 
event of service origin.  The examiner reasoned, in 
pertinent part, that a historic sprained ankle and current 
gouty arthritis were not related as a sprain is a self-
limiting condition which usually resolves with or without 
treatment in two to six weeks.  Therefore, he concluded 
that a sprain in 1946 would not later manifest as gout 
arthritis more than 50-60 years later. 

The Board recognizes that the Veteran currently 
experiences gouty arthritis; however, the first evidence 
of such disability is dated in 1988, approximately four 
decades after his service separation from the Philippine 
Scouts in 1949.    With respect to negative evidence, the 
fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many 
years is significant.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  

The Board acknowledges that the veteran is competent to 
give evidence about what he experienced; for example, he 
is competent to discuss his current pain and other 
experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In the present case, the 
Veteran testified at his July 2005 DRO hearing that he did 
not seek right ankle treatment following discharge because 
he did not have Medicare until 1994.  This implies a 
contention that he did have continuous symptoms that were 
simply not being treated.  However, it is observed that a 
claim for a right ankle disability was not raised until 
October 2002, many decades after separation and almost a 
decade since he had been in receipt of Medicare.  If his 
right ankle symptoms had been continuous then it would 
reasonably be expected that a claim would have been filed 
sooner than 2002.  Therefore, the Veteran's contentions of 
experiencing continuous right ankle problems since active 
service are not persuasive here.  Accordingly, continuity 
of symptomatology has not been established here, either by 
the clinical record or the Veteran's own statements.  
Moreover, as previously discussed, the only medical 
opinion of record weighs against the claim.

The Veteran himself has alleged that his current right 
ankle disability is due to his active service.  However, 
as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Moreover, to the extent that the 
holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) can be interpreted to enable a lay person to speak 
as to etiology in some limited circumstances in which 
nexus is obvious merely through lay observation, such as a 
fall leading to a broken leg, the question of causation 
here involves a more complex relationship that the Veteran 
is not competent to address.

As the record fails to demonstrate any manifestations of a 
right ankle disability within the first post-service year, 
the Veteran also is not entitled to service connection for 
residuals of right ankle sprain to include gouty arthritis 
on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 (West 
2002);  38 C.F.R. §§ 3.307, 3.309 (2009).

In conclusion, the preponderance of the evidence is 
against the award of service connection for residuals of 
right ankle sprain to include gouty arthritis.  The 
totality of the evidence fails to show that a right ankle 
disability was incurred in active military service, 
manifested to a compensable degree within a year 
thereafter, and is not due to, the result of, or 
aggravated by a service-connected disability.  As a 
preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

									(CONTINUED ON 
NEXT PAGE)




ORDER

Entitlement to service connection for residuals of right 
ankle sprain to include gouty arthritis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


